Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 1 of 17




                     Exhibits “A-E”
                    State Court File
Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 2 of 17
Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 3 of 17

                 2019-70606 / Court: 151




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 4 of 17

                 2019-70606 / Court: 151




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 5 of 17




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 6 of 17




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 7 of 17




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
 Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 8 of 17                             10/10/2019 4:11 PM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 37564426
                                                                                                    By: TERESA KIRBY
                                                                                            Filed: 10/10/2019 4:11 PM




                             Cause No. 201Q70606

   ALLCARCOLUSION,                                § IN THE DISTRICT COURT
             Plaintiff,




                                                                             k
   V.




                                                                          ler
                                                  § OF HARRIS COUNTY,TEXAS




                                                                       tC
   AMGUARD INSURANCE                              §




                                                                   ric
   COMPANY,                                       §




                                                                ist
             Defendant.                           § 151st JUDICIAL DISTRICT




                                                             sD
                                  RETURN OF SERVTCR




                                                          es
        Date ofService: October lo,2019




                                                       rg
        Person Served: AMGUARD INSURANCE COMPANY
                                                   Bu
        Come to hand at 1:56 p.m. on August 27, 2019, the documents titled PLAINTIFF'S
                                                n
ORIGINAL PETITION, REQUEST FOR DISCLOSURE,AND REQUEST FOR DOCUMENTS
                                             ily

and CITATION.
                                          ar


        On August 27, 2019, true and correct copies of said documents were mailed via USPS
                                       M




Certified Mail Return Receipt Requested to: AMGUARD INSURANCE COMPANY
                                    of




c/o C T Corporation System,1999 Bryan Street, Suite 900, Dallas TX 75201 -3136
                                  e




        The Return Receipt was received bearing signature and a delivery date of October
                             ffic




10,2019.
                            yO




        Service was completed by Tristan Shaw, who is a process server certified under order
of the Supreme Court. His identification number is PSC-16852 and the certification expires
                          op




on 06/30/2021.
                    C




        My name is Tristan Shaw.I am at least 18 years of age. My business address is PC Box
                ial




420533, Houston,TX 77242.1 declare under penalty of perjury that the foregoing is true and
             fic




correct. Executed in Harris County,State of Texas, on the October 10, 2019.
      of
    Un




        By
                 TRISTAN SHAW




                                  RETURN OF SERVICE Page l of 1
Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 9 of 17




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 10 of 17




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un
Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 11 of 17




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un
      Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 12 of 1710/21/2019 10:40 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 37809168
                                                                                                      By: TERESA KIRBY
                                                                                             Filed: 10/21/2019 10:40 AM

                                    CAUSE NO. 2019-70606

ALL CAR COLLISION                                   §       IN THE DISTRICT COURT OF
     Plaintiff                                      §
                                                    §
vs.                                                 §       HARRIS COUNTY, TEXAS
                                                    §
AMGUARD INSURANCE COMPANY                           §
    Defendant                                       §       151st JUDICIAL DISTRICT


                  DEFENDANT AMGUARD INSURANCE COMPANY’S
                   ANSWER TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendant AMGUARD INSURANCE COMPANY (hereinafter

“Defendant” or “Amguard”) named in the above entitled and numbered cause and files this, its

Answer in response to Plaintiff’s Original Petition, and in support thereof would respectfully

show unto the Court and jury as follows:

                                           I.
                                     GENERAL DENIAL

        1.     Pursuant to Texas Rule of Civil Procedure 92, Defendant generally denies each

and every allegation contained in the Plaintiff’s Original Petition, together with any and all

amendments thereto, and demands strict proof thereof by a preponderance of the credible

evidence or such higher standard, as required by law.

                                            II.
                                     SPECIFIC DENIALS

        2.     Defendant specifically denies that all conditions precedent to Plaintiff’s right to

recovery have occurred, been performed or have been waived. Specifically, Plaintiff has failed




                                                1



2811045v.1
    Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 13 of 17



to prove that the alleged loss was a covered loss, and/or has failed to segregate the portion of the

alleged loss which is covered from the portion of the alleged loss which is not covered.

        Further, Plaintiff has not provided timely or adequate notice of its intent to sue as

required by Texas Insurance Code Section 541.154.

        3.     Defendant specifically denies that all conditions precedent to Plaintiff’s right to

recovery have occurred, been performed, or have been waived. Specifically, all conditions

necessary to the recovery of attorney’s fees have not been performed as required by law.

                                          III.
                                  AFFIRMATIVE DEFENSES

        4.     Defendant would show that Plaintiff’s causes of action against Defendant are

barred, either in whole or in part, because Plaintiff has failed to state a claim upon which relief

can be granted. Specifically, Plaintiff has failed to sufficiently describe a cause of action for

breach of the applicable Policy, or how such claim converts Plaintiff’s alleged contractual claim

into violation of the Texas Insurance Code by Defendant.

        5.     Defendant would show that Plaintiff’s causes of action against Defendant are

barred, either in whole or in part, because bona fide and/or legitimate disputes exist, precluding

Plaintiff’s recovery of damages under extra-contractual theories for violation of the Texas

Insurance Code or any other statutory or common law authority.

        6.     Defendant would show that Plaintiff’s causes of action against Defendant are

barred, either in whole or in part, as the applicable Policy includes exclusions and provisions

which preclude or limit Plaintiff’s ability to recover. Defendant hereby asserts all conditions of

the Policy at issue including but not limited to all terms, deductibles, limitations on coverage,

exclusions set out in the Policy and all duties of the insured.
                                                  2



2811045v.1
    Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 14 of 17



          7.    Defendant asserts its right to offset and credit for indemnity amounts already paid

to Plaintiff by either Defendant or other third parties.

          8.    Defendant is entitled to an offset or credit against Plaintiff’s damages, if any, in

the amount of the applicable deductible, as well as any additional offset or credit in the amount

of payments made to Plaintiff.

          8.    Defendant would show that Plaintiff’s causes of action against Defendant are

barred, either in whole or in part, due to Plaintiff’s failure to mitigate its damages.

          9.    Defendant would show that Plaintiff’s damages, if any, are limited by the amount

set forth in the Policy limitations provisions.

          10.   Defendant would show that Plaintiff has made an excessive demand and is

precluded from recovering fees and expenses based on that excessive demand.

          11.   Defendant would show that Plaintiff’s claims herein are barred by any and all

applicable statutes of limitations.

          12.   Defendant would show any claims or causes of action asserted in these

proceedings is limited and/or barred by the applicable contract documents.

          13.   Defendant would show that no acts or omissions performed by this Defendant was

performed with malice and/or gross negligence.

          14.   Defendant would show that no act or omission by it involved an extreme degree

of risk, considering the probability and magnitude of the potential harm to others.

          15.   Defendant would show that it had no actual, subjective awareness of the risk

involved, but nevertheless proceeded in conscious indifference to the rights, safety or welfare of

others.

                                                   3



2811045v.1
    Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 15 of 17



        16.     Defendant would show Plaintiff’s claims are subject to and/or limited by the

provisions of Chapter 41 of the TEXAS CIVIL PRACTICE & REMEDIES CODE concerning all claims

for exemplary or “additional” damages including but not limited to: 41.003(b) clear and

convincing evidence burden of proof; 41.003(a) and 41.001(7)(b) definition of culpable acts or

omissions; 41.003(c) proximate causation; 41.003(d) requiring a unanimous finding by the jury

as to liability and amount of exemplary damages; 41.007 and 41.008 limitation on recovery and

pre-judgment interest; and 41.009 bifurcation for the trial of these issues.

        17.     Defendant would show that Plaintiff is not entitled to an award of exemplary

damages and that the assessment of exemplary damages against Defendant would be

unconstitutional under the Constitution of the State of Texas, and pursuant to General Chem.

Corp. v. De La Lastra, 852 S.W.2d 916, 923 (Tex. 1993). In the alternative, any award of

exemplary damages should be limited pursuant to the applicable provisions of the Texas Civil

Practice and Remedies Code.

        18.     Pleading further and in the alternative, the Texas Prompt Payment of Claims

Statute, §542.060 et seq. of the Texas Insurance Code violates Defendant’s right to defend

through litigation the common law breach of contract claims asserted against it by imposing a

penalty for asserting its common law rights in violation of the Texas Open Courts provision

enshrined in the Texas Constitution at Article I, Section 13 and further violates Defendant’s

rights to substantive and procedural due process as provided in Article I, Section 19 of the Texas

Constitution.




                                                  4



2811045v.1
    Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 16 of 17



                                          IV.
                                 RESERVATION OF RIGHTS


          19.   Defendant reserves the right to amend, supplement and add additional affirmative

defenses and/or assert any counterclaims, cross claims, or third-party claims that discovery may

reveal.

                                          V.
                                REQUEST FOR JURY TRIAL

          20.   Defendant respectfully demands a trial by jury on all contested issues of fact

pursuant to Texas Rule of Civil Procedure 216.

                                             VI.
                                      RULE 193.7 NOTICE

          21.   Defendant hereby gives actual notice to Plaintiff and to all other parties that any

and all documents produced during discovery may be used against Plaintiff and all other parties

at any pre-trial proceeding and/or trial without the necessity of authenticating the document.

This notice is given pursuant to Rule 193.7 of the Texas Rules of Civil Procedure.

                                              VII.
                                            PRAYER

          WHEREFORE, PREMISES CONSIDERED, the Defendant AMGUARD INSURANCE

COMPANY, prays that after final hearing, Plaintiff have and recover nothing by way of its

causes of action against this Defendant and that, AMGUARD IINSURANCE COMPANY be

dismissed, with prejudice, recovering its attorneys’ fees, costs of court, and such other and

further relief, both at law and in equity, to which it may show itself to be justly and equitably

entitled.


                                                 5



2811045v.1
    Case 4:19-cv-04210 Document 1-4 Filed on 10/25/19 in TXSD Page 17 of 17



                                            Respectfully submitted,

                                            WILSON ELSER EDELMAN
                                            MOSKOWITZ & DICKER LLP

                                            /s/ Kristie E. Johnson
                                            KRISTIE E. JOHNSON
                                            State Bar No. 24038382
                                            Kristie.Johnson@wilsonelser.com
                                            909 Fannin Street, Suite 3300
                                            Houston, Texas 77010
                                            (713) 353-2000 Telephone
                                            (713) 785-7780 Facsimile
                                            ATTORNEYS FOR DEFENDANT
                                            AMGUARD INSURANCE COMPANY




                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing instrument was served pursuant to
Rules 21 and 21a of the Texas Rules of Civil Procedure upon all counsel of record via electronic
service on this 21st day of October, 2019.




                                            /s/ Kristie E. Johnson
                                            Kristie E. Johnson




                                               6



2811045v.1
